           Case 2:20-cv-01649-GMN-DJA Document 24
                                               23 Filed 08/19/21
                                                        08/18/21 Page 1 of 4




 1   NORTH LAS VEGAS CITY ATTORNEY
     Micaela Rustia Moore, Nev. Bar No. 9676
 2   City Attorney
 3   Noel E. Eidsmore, Nev. Bar No. 7688
     Chief Deputy City Attorney
 4   2250 Las Vegas Blvd. North, Suite 810
     North Las Vegas, Nevada 89030
 5   Telephone: (702) 633-1050
 6   Facsimile: (702) 649-8879
     Attorneys for Defendants
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
11
12    ROBIN LEEANN MOORE-BROWN,                              CASE NO.: 2:20-cv-01649-GMN-DJA
      individually, and as Special Administrator of the
13    Estate of FRED NORRIS BROWN, III; B.B.B., a
      minor child d/o/b, 03/12/2009; L.L.B., a minor
14
      child, d/o/b, 12/02/2013; and L.K.B., a minor child,
15    d/o/b 12/29/2018,
                                                             STIPULATION AND ORDER TO
16                          Plaintiffs,                      EXTEND DISCOVERY
17                                                           DEADLINES
             v.
18                                                           [SECOND REQUEST]
      CITY OF NORTH LAS VEGAS (CITY OF
19    NORTH LAS VEGAS POLICE DEPARTMENT);
20    ALEXANDER CUEVAS; and DOES 1-10,
      inclusive,
21
                            Defendants.
22
23
            IT IS HEREBY STIPULATED AND AGREED between Plaintiffs, ROBIN LEEANN
24
     MOORE-BROWN, individually, and as Special Administrator of the Estate of FRED NORRIS
25
     BROWN, III, B.B.B, a minor child d/o/b, 03/12/2009, L.L.B, a minor child, d/o/b, 12/02/2013
26
     and L.K.B, a minor child, d/o/b, 12/29/2018 (collectively hereinafter “Plaintiffs”), and
27
     Defendants CITY OF NORTH LAS VEGAS (CITY OF NORTH LAS VEGAS POLICE
28

                                                     1




     #R3BMABAQ0DI6OTv1
            Case 2:20-cv-01649-GMN-DJA Document 24
                                                23 Filed 08/19/21
                                                         08/18/21 Page 2 of 4




 1   DEPARTMENT) (“CNLV”) and ALEXANDER CUEVAS (“CUEVAS”) (collectively
 2   hereinafter the “PARTIES”), by and through their counsel of record, that the discovery cut-off
 3   date of August 26, 2021, be continued for a period of sixty (60) days up to and including
 4   October 25, 2021, for the purpose of allowing the parties to complete the depositions of experts
 5   and plaintiff.
 6
     I.       DISCOVERY COMPLETED TO DATE
 7
             Defendants served their Initial Disclosure of Documents and Witnesses on December
 8
     23, 2020, First Supplemental on April 29, 2021.
 9
             Plaintiffs served their Initial Disclosure of Documents and Witnesses on January 15,
10
     2021, First Supplement on March 25, 2021, Second Supplement on May 26, 2021, Third
11
     Supplement on June 10, 2021.
12
             Plaintiffs have propounded one set of Interrogatories and Request for Production of
13
     Documents on Defendant City of North Las Vegas and one set of Interrogatories and Request
14
     for Production of Documents on Defendant Alexander Cuevas. Defendants served their
15
16   responses on April 29, 2021.

17           Defendants have propounded one set of Interrogatories and Requests for Production of

18   Documents on Plaintiffs. Plaintiffs served their responses on May 26, 2021.

19           Plaintiffs served their Designation of Expert Witnesses on June 28, 2021.

20           Defendants served their Designation of Expert Witness on June 28, 2021.
21           Deposition of Defendant Officer Alexander Cuevas was taken on July 8, 2021.
22           Deposition of Officer Chasity Smith was taken on July 8, 2021.
23   II.     DISCOVERY YET TO BE COMPLETED
24           The parties anticipate the necessity of taking depositions of expert witnesses and
25   plaintiff.
26
     ///
27
     ///
28
     ///
                                                       2




     #R3BMABAQ0DI6OTv1
            Case 2:20-cv-01649-GMN-DJA Document 24
                                                23 Filed 08/19/21
                                                         08/18/21 Page 3 of 4




 1   III.   REASONS WHY REMAINING DISCOVERY HAS NOT YET BEEN
 2          COMPLETED
 3          The parties have been diligent in conducting discovery in this matter, and only have
 4   depositions left to be completed, two of which have been scheduled: the deposition of Expert
 5   Ken Katsaris is scheduled to take place on October 12, 2021 and the deposition of Expert
 6
     Roger Clark is scheduled to take place August 25, 2021. The coordination of the experts’
 7
     schedules has been difficult. As such, additional time is needed due to these issues.
 8
     IV.    PROPOSED EXTENDED DEADLINES
 9
            The parties respectfully request this Court enter and order as follows:
10
            A. Discovery Deadline.
11
            The current discovery cutoff date of August 26, 2021 should be extended for a period
12
     of sixty (60) days, up to and including October 25, 2021.
13
            B. Experts and Rebuttal Experts.
14
            The parties have disclosed expert witnesses.
15
16          C. Dispositive Motions.

17          The parties shall file dispositive motions thirty (30) days after the close of discovery, on

18   November 24, 2021.

19          D. Joint Pre-Trial Order.

20          The parties shall submit the Joint Pretrial Order, pursuant to LR 26(1)(e)(5) thirty (30)
21   days after the date set for filing dispositive motions, on December 24, 2021, unless dispositive
22   motions are filed, in which case the date for filing the Joint Pretrial Order shall be suspended
23   until thirty (30) days after the decision on the dispositive motions or further order of this Court.
24          This request for an extension is made in good faith and joined by all the parties in this
25   case. The request is timely pursuant to LR 26-3; well in advance of any current deadline. Trial
26
     is not yet set in this matter and dispositive motions have not yet been filed. Accordingly, this
27
     extension will not delay this case. Moreover, since this request is a joint request, neither party
28
     ///
                                                       3




     #R3BMABAQ0DI6OTv1
           Case 2:20-cv-01649-GMN-DJA Document 24
                                               23 Filed 08/19/21
                                                        08/18/21 Page 4 of 4




 1   will be prejudiced. The extension will allow the parties the necessary time to complete
 2   discovery.
 3   DATED: August 18, 2021                           DATED: August 18, 2021
 4
     NORTH LAS VEGAS CITY ATTORNEY                    PETER GOLDSTEIN LAW CORP
 5
 6
     By /s/ Noel E. Eidsmore                  .       By /s/ Peter Goldstein               .
 7
        Micaela Rustia Moore, Nev. Bar No. 9676         Peter Goldstein, Nev. Bar No. 6992
 8      City Attorney                                   10161 Park Run Drive, Suite 150
        Noel E. Eidsmore, Nev. Bar No. 7688             Las Vegas, Nevada 891145
 9      Chief Deputy City Attorney                      Attorneys for Plaintiffs
10      2250 Las Vegas Blvd. North, Suite 810
        North Las Vegas, Nevada 89030
11     Attorneys for Defendants
12
13                                           ORDER

14                IT IS SO ORDERED.

15                DATED
                  Dated thisthis 19thday
                              _____   dayof of August 2021.
                                            ______________________, 2021.

16
17                                                      _______________________________
                                                        U.S. DISTRICT
                                                        Daniel         COURT JUDGE
                                                               J. Albregts
18
                                                        United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                  4




     #R3BMABAQ0DI6OTv1
